Citation Nr: 1035819	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Whether the character of the appellant's discharge from service 
constitutes a bar to VA benefits, exclusive of health care under 
38 U.S.C. Chapter 17.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The appellant had active service from December 1972 to October 
1974.  He was discharged in October 1974 under conditions other 
than honorable.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 RO decision that determined that the 
appellant's character of discharge form service constituted a bar 
to VA benefits.  


FINDINGS OF FACT

1.  The appellant was inducted into service in December 1972 and 
was administratively discharged in October 1974 under conditions 
other than honorable.

2.  During service the appellant was absent without official 
leave (AWOL) from April 21, 1973 to July 15, 1973, from July 24, 
1973, to October 22, 1973, and from October 29, 1973, to August 
12, 1974, periods in excess of 180 days.

3.  There is no evidence of record showing that the appellant was 
insane at the time of the offenses that resulted in his discharge 
from service, or that there were compelling circumstances such as 
to warrant the prolonged unauthorized absence from service.  


CONCLUSION OF LAW

The appellant's other than honorable discharge from service is a 
bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 5103A, 
5303 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.12, 3.13, 3.354 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), is applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, there is no further need to discuss the 
VCAA duties.  The Board finds no prejudice toward the appellant 
in proceeding with the adjudication of his claim.  

Analysis

The term veteran means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. § 
3.1(d) (2009).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on which 
the claim was based was terminated by a discharge or release 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.12 (2009).  A discharge under 
honorable conditions is binding on the VA as to the character of 
discharge.  38 C.F.R. § 3.12(a) (2009).

A discharge or release from service under specified conditions, 
however, is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(b) (2009).  
Benefits are not payable where the claimant was discharged or 
released by reason of the sentence of a general court-martial.  
38 C.F.R. § 3.12(c)(2) (2009); 38 U.S.C.A. § 5303 (West 2002 and 
Supp. 2009).

Additionally, a discharge or release under other than honorable 
conditions (OTH) is considered to have been issued under 
dishonorable conditions if it is determined that it was issued 
because of willful and persistent misconduct.  However, a 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious, or unless it is found that the 
person was insane at the time of committing the offense causing 
such discharge or release.  38 C.F.R. § 3.12(d)(4) (2009).  In 
order for a person to be found to have been insane at the time of 
committing the offense, the insanity must be such that it legally 
excuses the acts of misconduct.  Additionally, there must be a 
causal connection between the insanity and the misconduct in 
order to demonstrate that a claimant's OTH discharge should not 
act as a bar to the grant of veterans' benefits.  Cropper v. 
Brown, 6 Vet. App. 450 (1994).

A person discharged under conditions other than honorable on the 
basis of an absence without official leave period of at least 180 
days is barred from receipt of VA benefits unless such person 
demonstrates to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged unauthorized 
absence. 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether 
there are compelling circumstances to warrant the prolonged 
unauthorized absence:  (i) Length and character of service 
exclusive of the period of prolonged AWOL.  Service exclusive of 
the period of prolonged AWOL should generally be of such quality 
and length that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.  (ii) Reasons for going 
AWOL.  Reasons which are entitled to be given consideration when 
offered by the claimant include family emergencies or 
obligations, or similar types of obligations or duties owed to 
third parties.  The reasons for going AWOL should be evaluated in 
terms of the person's age, cultural background, educational 
level, and judgmental maturity.  

Consideration should be given to how the situation appeared to 
the person himself, and not how the adjudicator might have 
reacted.  Hardship or suffering incurred during overseas service, 
or as a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the time 
the prolonged AWOL period began.  (iii) A valid legal defense 
exists for the absence which would have precluded a conviction 
for AWOL.  Compelling circumstances could occur as a matter of 
law if the absence could not validly be charged as, or lead to a 
conviction of, an offense under the Uniform Code of Military 
Justice.  38 C.F.R. § 3.12(c)(6)(i-iii).

The appellant contends that the character of his discharge from 
service should not be a bar to the award of VA benefits.  
Specifically, he asserts that he was under a lot of stress during 
his period of service and that he had suffered a fractured skull 
at thirteen and had epilepsy; that his father died and they were 
very close; and that he was very close to having a nervous 
breakdown.  He also alleges that he was AWOL because of stress 
and migraine pain.  

The record reflects that the appellant was AWOL from April 21, 
1973 to July 15, 1973, from July 24, 1973, to October 22, 1973, 
and from October 29, 1973, to August 12, 1974.  Therefore, he was 
clearly AWOL for a period in excess of 180 consecutive days.  His 
service personnel records indicate that he had 422 days time 
lost.  In October 1974, the appellant accepted a discharge under 
conditions other than honorable for the good of the service in 
order to avoid trial by court martial.  

A September 1974 Memorandum in Support of UD/GOS Request, 
indicated that the appellant had accumulated 442 days of lost 
time as the result of unauthorized absences and that he served a 
total of 8 days since boot camp during which time he was not in 
the unauthorized absent category or awaiting disciplinary 
actions.  It was noted that a psychiatric evaluation resulted in 
a diagnosis of an immature personality, chronic and severe, of a 
passive-aggressive nature, and that the examiner believed that 
the appellant's potential for rehabilitation was poor and 
recommended administrative separation.  The Memorandum in Support 
of UD/GOS Request also indicated that the appellant had a number 
of family problems that made his rehabilitation even more 
unlikely.  It was reported that the appellant's father passed 
away in October 1972 and that he became the father figure to his 
two younger brothers and younger sister.  The Memorandum in 
Support of UD/GOS Request further noted that the appellant's 
younger brother had turned to drugs and that he felt he was 
needed at home for guidance to all the children.  It was reported 
that the situation was aggravated the apparent nervous problems 
of the appellant's mother.  

A September 1974 consultation report noted that the appellant had 
a history of an old head injury with a negative skull fracture 
and that a September 1974 physical examination was reported as 
normal.  The examiner noted that the appellant was arrogant, 
demanding, argumentative, and that he wanted to get out of the 
service due to external problems at home, particularly with his 
mother and younger brother.  The examiner stated that the 
appellant initially attempted to present himself as a nervous 
individual with epilepsy.  It was noted that the claim of 
epilepsy was based on a several year's prior history of a skull 
fracture and a single convulsive episode from which the appellant 
had completely recovered.  The examiner indicated that the 
appellant's persistence in maintaining that he had epilepsy 
stemmed from a recent neurological evaluation by a civilian 
physician whose report was read by the appellant and 
misinterpreted.  The impression was an immature personality, 
chronic, severe, existed prior to enlistment, of a passive-
aggressive nature.  The examiner stated that the appellant was 
mentally responsible for his behavior, but that he had poor 
potential for rehabilitation to duty.  The examiner recommended 
that the appellant be administratively separated as unsuitable, 
or if not sooner discharged, as a result of other 
administrative/legal actions.  It was noted that psychiatric 
treatment was not indicated.  

The character of the appellant's discharge from service has not 
been upgraded, and the Board makes no findings as to propriety of 
any upgrade of his discharge, merely that an upgrade of discharge 
has not been awarded by the appropriate body of jurisdiction.  As 
there has been no removal of any bar to VA benefits, the bar to 
benefits established under 38 C.F.R. § 3.12(c)(6) remains in 
effect.  

In order for the appellant's discharge under conditions other 
than honorable as a result of his prolonged unauthorized absence 
to not constitute a bar to the award of VA benefits, the 
appellant must either have been insane at the time of the 
prolonged absence, or there must have been compelling 
circumstances to warrant the prolonged unauthorized absence 
during service.  38 C.F.R. § 3.12(c)(6).

Significantly, the appellant has not asserted that he was insane 
at the time of absenting himself.  He has alleged that he had a 
lot of stress during his period of service, that he had suffered 
a fractured skull at thirteen and had epilepsy; that his father 
died and they were very close; and that he was very close to 
having a nervous breakdown.  He has also reported that he had 
migraine pain.  As noted above, a September 1974 consultation 
report related an impression of an immature personality, chronic, 
severe, existed prior to enlistment, of a passive-aggressive 
nature.  The examiner specifically noted that the appellant was 
mentally responsible for his behavior.  There is no evidence that 
the appellant was insane at the time of his discharge from 
service.  Accordingly, the appellant's mental status at the time 
of his prolonged absence may not serve to counteract the bar to 
VA benefits.

The Board notes that the appellant has alleged that he had 
epilepsy during service, as a result of a prior skull fracture, 
as well as migraine headaches.  The appellant has also reported 
that he had stress due to the death of his father and other 
family issues.  The Board notes that this information was 
reported pursuant to the September 1974 Memorandum in Support of 
UD/GOS Request.  The Board notes that there is no medical 
documentation of record that the appellant actually had epilepsy, 
or for that matter, migraine headaches during service.  In fact, 
the September 1974 consultation report indicated that the 
appellant's claim that he had epilepsy was a result of his 
misinterpreting a civilian neurological report.  There is also no 
evidence that treatment for disorders such as epilepsy or 
migraine headaches could not be provided by the military.  Even 
when considering the appellant's age and educational and judgment 
level, the Board finds that the circumstances did not warrant his 
prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6)(ii).  

Additionally, given that the appellant served from December 1972 
and was administratively discharged in October 1974, and was AWOL 
from April 21, 1973 to July 15, 1973, from July 24, 1973, to 
October 22, 1973, and from October 29, 1973, to August 12, 1974, 
periods of 422 days, the vast majority of the appellant's service 
was neither honest, faithful, meritorious, or of benefit to the 
nation.  His service personnel records indicate that he only 
served a total of 8 days since boot camp during which time he was 
not in the unauthorized absent category or awaiting disciplinary 
actions.  38 C.F.R. § 3.12(c)(6)(i).  

Hardship or suffering incurred during overseas service, or as a 
result of combat wounds of other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered in 
evaluating the person's state of mind at the time a period of 
prolonged absence without leave began.  38 C.F.R. § 
3.12(c)(6)(ii) (2007).  There is no evidence that this was a 
factor in the appellant's unauthorized absence.  The appellant 
did not have any foreign, overseas, or combat service.  

The existence of a valid legal defense that would have precluded 
conviction for absence without leave is also a factor to be used 
in determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence.  In this case, the 
record is negative for such a legal defense.  38 U.S.C.A. § 5303; 
38 C.F.R. § 3.12(c)(6)(ii-iii).  

In sum, the record is devoid of evidence demonstrating that there 
were compelling circumstances of such severity so as to warrant 
the appellant's unauthorized absence for more than 180 days.  He 
was not insane at the time of the misconduct and he willfully 
accepted an administrative discharge under conditions other than 
honorable in lieu of a trial by general court-martial.

Therefore, the appellant's discharge under conditions other than 
honorable is a bar to VA benefits, and the appeal must be denied 
as a matter of law.  The bar to benefits established under 38 
C.F.R. § 3.12(c) and (d) remain in effect.


ORDER

The character of the appellant's service from December 1972 to 
October 1974 is a bar to entitlement to VA benefits other than 
health care under 38 U.S.C. Chapter 17.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


